 


116 HR 8077 IH: Giving Increased Variety to Ensure Milk Into the Lives of Kids Act
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS2d Session 
H. R. 8077 
IN THE HOUSE OF REPRESENTATIVES 
 
August 21, 2020 
Mr. Keller (for himself and Mr. Thompson of Pennsylvania) introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To amend the Child Nutrition Act of 1966 to allow certain participants in the special supplemental nutrition program for women, infants, and children to elect to be issued a variety of types of milk, including whole milk, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Giving Increased Variety to Ensure Milk Into the Lives of Kids Act or the GIVE MILK Act. 2.FindingsCongress finds the following: 
(1)Most Americans, including most children and adolescents, consume on average only about half of the recommended amounts of dairy foods daily. (2)Milk is a source of many nutrients essential to health, and is the leading source of nine essential nutrients in the diets of children and adolescents, including three nutrients of public health concern: vitamin D, calcium, and potassium. 
(3)Dairy foods are associated with improved bone health, a lower risk of type 2 diabetes, a beneficial or neutral effect on blood pressure, and may help reduce the risk of cardiovascular disease, coronary heart disease, and stroke. (4)In a September 2019 report on beverage recommendations for early childhood, the Academy of Nutrition and Dietetics, American Academy of Pediatric Dentists, American Academy of Pediatrics, and the American Heart Association found that— 
(A)medical professionals are in agreement that whole milk is good for childhood development; (B)skim and low-fat milk are recommended for young children; 
(C)plant-based, non-dairy milks are not recommended for young children; and (D)an expert panel under the study recognized that there has been recent research and discussion regarding the role of dairy fat in healthy dietary patterns but in the absence of clear evidence justifying a departure from current recommendations, such expert panel chose to remain consistent with current guidance recommending whole milk for most children ages 12 to 24 months and fat-free (skim) or low-fat (1 percent) milk for children ages 2 years and older. 
3.WIC election for type of milk 
(a)Election for type of milkSection 17(f) of the Child Nutrition Act of 1966 (7 U.S.C. 1431(f)) is amended by adding at the end the following:   (27)Election for type of milk (A)In generalNotwithstanding any other provision of law, in the case of an individual participating in the program authorized by this section who is issued milk by the Secretary, such individual (or the parent or guardian of such individual) may elect to be issued nonfat milk, 1 percent low-fat milk, 2 percent reduced fat milk, or whole milk. 
(B)ElectionThe Secretary shall issue the type of milk elected by an individual under subparagraph (A) to such individual..  (b)Revision of regulationsThe Secretary of Agriculture shall revise regulations in accordance with the amendments made by this section, including revision of section 246.10 of title 7, Code of Federal Regulations.  
 
